DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment 2.0 filed May 27, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-7 are allowable over the references of record for at least the following reasons:
	Claims 1 and 7:  a secondary current pathway resistance which is disposed on a pathway of the secondary current and generates a voltage, when the secondary current is produced . . . the second switch element is turned on by the voltage generated in the secondary current pathway resistance.  
	Claim 5:  wherein the first switch element is connected to a signal line, and the ignition device comprises a third switch element which stops a drive of the first switch element, by employing a voltage as a power source, where the voltage is generated in a resistance which is disposed on a power feeding pathway of the secondary current.
	The closest prior art is the Sekine reference.  The Sekine reference fails to disclose all of the features of the amended independent claims.  Furthermore, no located reference teaches or suggests the above indicated features of the amended independent claims.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747